DETAILED ACTION
This office action is in response to the remarks filed on01/19/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 6140777 in view of Wang US 2015/0103563 (herein Wang2).
Regarding Claim 1, Wang teaches (Figure 1) a driving circuit (31) comprising: a reference voltage generator (73, 40, 43 and 52) to generate a reference voltage (sent to 76) wherein the reference voltage is based on an operating frequency of a complementary circuit (with 34 and 37); a comparator (76) comprising: a first input configured to receive a drain voltage of a first low side field effect transistor (28); and a second input coupled to an output of the reference voltage generator to receive the reference voltage; and a signal generator (latch) coupled to an output of the comparator, the signal generator being configured to deliver a driving signal (Q) to a gate terminal of the first low side field effect transistor to drive the first low side field effect transistor to an ON state after the source voltage of the first low side field effect transistor becomes less than the reference voltage (with 76) and to drive the first low side field effect transistor to an OFF state after the source voltage of the first low side field effect transistor becomes greater than the reference voltage (with 76). (For example: Col. 3 and 4)
Wang does not teach receiving a drain to source voltage.
Wang2 teaches (Figures 1-9) receiving a drain to source voltage (Vds). (For example: par. 19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include receiving a drain to source voltage as taught by Wang2 to improve the quality of the sensing signal. 
Regarding Claims 2 and 26, Wang teaches (Figure 1) wherein the reference voltage generator (73, 40, 43 and 52) comprises a lookup table (40) comprising a first field to store a first value (with the M signal being stored, Col. 3 lines 40-67) and wherein the reference voltage generator sets the reference voltage to the first value when the operating frequency of the complementary circuit is at a first frequency (with 34 and 37, the frequency is determined by the PLL). (For example: Col. 3 and 4)
Regarding Claim 3, Wang teaches (Figure 1) wherein the lookup table (40) comprises a second field to store a second value (with the M signal being stored, Col. 3 lines 40-67) and wherein the reference voltage generator (73, 40, 43 and 52) sets the reference voltage to the second value when the operating frequency of the complementary circuit is at a second frequency (depending on the value received by the LUT 40). (For example: Col. 3 and 4)
Regarding Claims 4 and 27, Wang teaches (Figure 1) wherein the lookup table (40) comprises a plurality of additional fields to store a plurality of additional values (with the M signal being stored, Col. 3 lines 40-67) and wherein the reference voltage generator (73, 40, 43 and 52) sets the reference voltage to a selected value of the plurality of additional values when the operating frequency of the complementary circuit (with 34 and 37) is at a corresponding frequency to the selected value of the plurality of additional values. (For example: Col. 3 and 4)
Regarding Claims 5 and 28, Wang teaches (Figure 1) wherein the reference voltage generator (73, 40, 43 and 52) comprises a digital to analog converter (73) to convert an output signal from the lookup table into the reference voltage (sent to 73). (For example: Col. 3 and 4)
Regarding Claim 6, Wang teaches (Figure 1) wherein the reference voltage generator (73, 40, 43 and 52) comprises an input to receive a signal communicating the operating frequency of the complementary circuit (from 37). (For example: Col. 3 and 4)
Regarding Claim  7, Wang teaches (Figure 1)  wherein the driving signal (Q) is delivered to a gate terminal of a first high side field effect transistor (28) to drive the first high side field effect transistor on after the source voltage of the first low side field effect transistor becomes less than the reference voltage (with 76) and to drive the first high side field effect transistor off after the source voltage of the first low side field effect transistor becomes greater than the reference voltage (with 76). (For example: Col. 3 and 4)
Wang does not teach receiving a drain to source voltage.
Wang2 teaches (Figure 1) receiving a drain to source voltage (Vds). (For example: par. 19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include receiving a drain to source voltage as taught by Wang2 to improve the quality of the sensing signal. 
Regarding Claim 8, Wang teaches (Figure 1) a circuit.
Wang does not teach wherein the complementary circuit comprises a half bridge LCC of an LCC resonant converter with synchronous rectification.
Wang2 teaches (Figures 1-9) wherein the complementary circuit comprises a half bridge LCC of an LCC resonant converter with synchronous rectification. (For example: par. 16)

Regarding Claim 10, Wang teaches (Figure 1) further comprising a voltage-sensing circuit (resistor) configured to sense the source voltage of the first low side field effect transistor (28) and provide the source voltage of the first low side field effect transistor to the first input of the comparator (76). (For example: Col. 3 and 4)
Wang does not teach receiving a drain to source voltage.
Wang2 teaches (Figures 1-9) receiving a drain to source voltage (Vds). (For example: par. 19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include receiving a drain to source voltage as taught by Wang2 to improve the quality of the sensing signal. 
Regarding Claim 11, Wang teaches (Figure 1) a circuit.
Wang does not teach wherein the signal generator comprises a PWM signal generator.
Wang2 teaches (Figures 1-9) wherein the signal generator comprises a PWM signal generator. (For example: par. 24)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include wherein the signal generator comprises a PWM signal generator, as taught by Wang2 to reduce 
Regarding Claim 12, Wang teaches (Figure 1) wherein the driving signal (Q) is further determined by a current of an output of a rectification circuit (13). (For example: Col. 3 and 4)
Regarding Claim 23, Wang teaches (Figure 1) the apparatus claim above, claim 23 teaches the method claim, which teaches the same/similar recitations as Claim 1.
Regarding Claim 24, Wang teaches (Figure 1) further comprising observing a new operating frequency of the complementary circuit (with 34 and 37) and setting the reference voltage (sent to 76) to a second value determined by the new operating frequency of the complementary circuit (with 40, 43 and 52). (For example: Col. 3 and 4)
Regarding Claim 25, Wang teaches (Figure 1) a method.
Wang does not teach driving a second field effect transistor on and off at the same time as the field effect transistor.
Wang2 teaches (Figures 1-9) driving a second field effect transistor (par. 42, when the rectifier is Full bridge) on and off at the same time as the field effect transistor (one of 930 and 950, par. 42). (For example: par. 18-21)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include driving a second field effect transistor on and off at the same time as the field effect transistor, as taught by Wang2 to provide the desired level of output signal by operating as a full bridge rectification circuitry. 
Regarding Claim 29, Wang teaches (Figure 1) setting the operating frequency of the complementary circuit (with 37 and 34) based on an output current (with 52) of a rectification circuit (13 and 14) comprising the field effect transistor (28).
Wang does not teach a synchronous rectification circuit comprising the field effect transistor.
Wang2 teaches (Figures 1-9) a synchronous rectification circuit comprising the field effect transistor (Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include a synchronous rectification circuit comprising the field effect transistor, as taught by Wang2 to enable operation with different type of converters. 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 6140777 in view of Wang US 2015/0103563 (herein Wang2) further in view of Madiwale US 2017/0271977.
Regarding Claim 9, Wang teaches (Figure 1) a circuit.
Wang does not teach wherein the signal generator is enabled by an input signal communicating a current of an output of a rectification circuit when the current of the output of the rectification circuit is above a current threshold and disabled when the current of the output of the rectification circuit is below the current threshold.
Madiwale teaches (Figure 1) wherein the signal generator (at 111) is enabled by an input signal (from 114) communicating a current of an output (at 112) of a rectification circuit (at 107) when the current of the output of the rectification circuit is 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include wherein the signal generator is enabled by an input signal communicating a current of an output of a rectification circuit when the current of the output of the rectification circuit is above a current threshold and disabled when the current of the output of the rectification circuit is below the current threshold, as taught by Madiwale to provide protection to the system. 
Claims 13-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2015/0103563 (herein Wang2) in view of Wang et al. US 6140777.
Regarding Claim 13, Wang2 teaches (Figures 1-9) a rectification circuit (at 900) comprising: a first field effect transistor; a second field effect transistor; a third field effect transistor; a fourth field effect transistor (930 and 950, par. 42); a first driving circuit (924) wherein the first driving circuit is configured to drive the first field effect transistor and the second field effect transistor (930, par. 42) to an ON state after a drain-to-source voltage (Vds) of the second field effect transistor becomes less than a first reference voltage (with 210, Fig. 2) and to drive the first field effect transistor and the second field effect transistor to an OFF state after the drain-to-source voltage of the second field effect transistor becomes greater than the first reference voltage (par. 26 and 31-32, also see fig. 3); a second driving circuit (944) wherein the second driving circuit is configured to drive the third field effect transistor and the fourth field effect 
Wang2 does not teach wherein the first reference voltage is determined by an operating frequency of a complementary circuit and the second reference voltage is determined by the operating frequency of the complementary circuit.
Wang teaches (Figures 1-9) wherein the reference voltage (sent to 76) is determined by an operating frequency (from 37) of a complementary circuit (Fig. 1). (For example: Col. 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang2 to include wherein the first reference voltage is determined by an operating frequency of a complementary circuit and the second reference voltage is determined by the operating frequency of the complementary circuit, as taught by Wang to improve controlling function of the system by varying the reference based on the frequency of the system. 
Regarding Claim 14, Wang teaches (Figure 1)  wherein a source of the first field effect transistor (930) is coupled to a first input terminal, a drain of the first field effect 
Regarding Claim 15, Wang2 teaches (Figures 1-9) wherein a source of the third field effect transistor (950) is coupled to the second input terminal , a drain of the third field effect transistor is coupled to the first output terminal of the output port, a source of the fourth field effect transistor (950, par. 42) is coupled to the second output terminal of the output port, and a drain of the fourth field effect transistor is coupled to the first input terminal (950 par. 42, even do not shown the word connected and coupled can be direct or indirect connection so a bridge rectifier would be coupled or connected to the driver, the first fet and the output port). (For example: Col. 26-32 and 41-42)
Regarding Claim 16, Wang2 teaches (Figures 1-9) a drain to source voltage (Vds); wherein the signal generator (at 230) is configured to deliver a first driving signal to a gate terminal of the first field effect transistor (930) and deliver the first driving signal to a gate terminal of the second field effect transistor (corresponding gate driver of the second Fet, par. 42). (For example: Col. 26-32 and 41-42)
Wang2 does not teach wherein the first driving circuit (at 31) comprises: a reference voltage generator (73, 40, 43 and 52) to generate the first reference voltage (sent to 76); a comparator (76) comprising: a first comparator input configured to receive the source voltage of the second field effect transistor; and a second 
Wang2 does not teach wherein the first driving circuit comprises: a reference voltage generator to generate the first reference voltage; a comparator comprising: a first comparator input configured to receive the drain-to-source voltage of the second field effect transistor; and a second comparator input coupled to an output of the reference voltage generator to receive the first reference voltage; and a signal generator coupled to an output of the comparator.
Wang teaches (Figures 1-9) wherein the reference voltage (sent to 76) is determined by an operating frequency (from 37) of a complementary circuit (Fig. 1). (For example: Col. 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang2 to include wherein the first driving circuit comprises: a reference voltage generator to generate the first reference voltage; a comparator comprising: a first comparator input configured to receive the drain-to-source voltage of the second field effect transistor; and a second comparator input coupled to an output of the reference voltage generator to receive the first reference voltage; and a signal generator coupled to an output of the comparator, as taught by Wang to improve controlling function of the system by varying the reference based on the frequency of the system. 
Regarding Claim 17, Wang2 teaches (Figures 1-9) a circuit.

Wang teaches (Figure 1) wherein the reference voltage generator (73, 40, 43 and 52) comprises a lookup table (40) comprising a first field to store a first value (with the M signal being stored, Col. 3 lines 40-67) and wherein the reference voltage generator sets the reference voltage to the first value when the operating frequency of the complementary circuit is at a first frequency (with 34 and 37, the frequency is determined by the PLL). (For example: Col. 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang2 to include wherein the reference voltage generator comprises a lookup table comprising a first field to store a first value and wherein the reference voltage generator sets the first reference voltage to the first value when the operating frequency of the complementary circuit is at a first frequency, as taught by Wang to improve controlling function of the system by varying the reference based on the frequency of the system. 
Regarding Claim 18, Wang2 teaches (Figures 1-9) circuit.
Wang2 does not teach wherein the lookup table comprises a second field to store a second value and wherein the reference voltage generator sets the first reference voltage to the second value when the operating frequency of the complementary circuit is at a second frequency.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang2 to include wherein the lookup table comprises a second field to store a second value and wherein the reference voltage generator sets the first reference voltage to the second value when the operating frequency of the complementary circuit is at a second frequency, as taught by Wang to improve controlling function of the system by varying the reference based on the frequency of the system. 
Regarding Claim 19, Wang2 teaches (Figures 1-9) a circuit.
Wang2 does not teach wherein the reference voltage generator comprises a digital to analog converter to convert an output signal from the lookup table into the first reference voltage.
Wang teaches (Figure 1) wherein the reference voltage generator (73, 40, 43 and 52) comprises an input to receive a signal communicating the operating frequency of the complementary circuit (from 37). (For example: Col. 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang2 to include wherein the reference voltage generator comprises a digital to analog converter to convert an output 
Regarding Claim 20, Wang2 teaches (Figures 1-9) a circuit.
Wang2 does not teach wherein the reference voltage generator comprises an input to receive a signal communicating the operating frequency of the complementary circuit.
Wang teaches (Figure 1)  wherein the reference voltage generator (73, 40, 43 and 52) comprises an input to receive a signal communicating the operating frequency of the complementary circuit (from 37). (For example: Col. 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang2 to include wherein the reference voltage generator comprises an input to receive a signal communicating the operating frequency of the complementary circuit, as taught by Wang to improve controlling function of the system by varying the reference based on the frequency of the system. 
Regarding Claim 22, Wang2 teaches (Figures 1-9) a first and a second reference voltage at the drivers (924 and 944). (For example: Col. 26-32 and 41-42)
Wang2 does not teach wherein, the first reference voltage is determined by an output current of the rectification circuit and the second reference voltage is determined by the output current of the rectification circuit.
 Wang teaches (Figure 1)  wherein, the reference voltage is determined by an output current (at N4 or resistor divider 55-58) of the rectification circuit (13). (For example: Col. 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang2 to include wherein the first reference voltage is determined by an operating frequency of a complementary circuit and the second reference voltage is determined by the operating frequency of the complementary circuit, as taught by Wang to improve controlling function of the system by varying the reference based on the frequency of the system. 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2015/0103563 (herein Wang2) in view of Wang et al. US 6140777 further in view of Madiwale US 2017/0271977.
Regarding Claim 21, Wang2 teaches (Figure 1) a circuit.
Wang2 does not teach wherein the signal generator is enabled by an input signal communicating a current of an output of a rectification circuit when the current of the output of the rectification circuit is above a current threshold and disabled when the current of the output of the rectification circuit is below the current threshold.
Madiwale teaches (Figure 1) wherein the signal generator  (at 111) is enabled by an input signal (from 114) communicating a current of an output (at 112) of a rectification circuit (at 107) when the current of the output of the rectification circuit is above a current threshold (with UV 114) and disabled when the current of the output of the rectification circuit is below the current threshold. (For example: par. 14)
. 
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Applicant argued that “However, there is no motivation for such a combination. The comparator 76 from Wang is a current comparator. Wang at Col. 4, ln 42-ln 44. Supplying a drain to source voltage to the current comparator 76 would make Wang unsatisfactory for its intended purpose. And, there is no motivation to combine Wang with Wang2. For at least this reason, Applicant respectfully submits that independent claim 1 is in condition for allowance. Independent claim 23 was rejected in view of the same combination, and Applicant submits that it is allowable for at least the same reason”. However, the examiner is entitled to the broadest reasonable interpretation. In this case, the comparator 76 is a current comparator because it is detecting the level of the current present through the converter. Wang Col. 4 lines 40-55 recite that the sampled current is converter into a voltage by a resistor 79 and applied to the inverting input of the current sense comparator 76, this means that the signal that is inputted to the current comparator is actually a voltage signal. The output from the DAC73 is called a current reference but it can be a voltage signal since the signal being inputted to the comparators input is a voltage signal, this is due to Ohms Law. Lastly, the resistor 79 senses the drain terminal of the switch 28 not the source drain voltage but a person having ordinary skill in the art would measure a drain source voltage instead of a drain voltage to improve the value of the sense signal. Therefore, the claim limitations are met and covered by the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/           Primary Examiner, Art Unit 2838